Citation Nr: 1740841	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-28 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for degenerative joint disease of the right hip, status post total hip arthroplasty.

2. Entitlement to a rating in excess of 30 percent for degenerative joint disease of the right knee, status post meniscectomy.

3. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, status post meniscectomy, with instability.

4. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to March 1990 and January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) from the May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a February 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 


FINDINGS OF FACT

1. Prior to the promulgation of a decision on the issue of entitlement to a rating in excess of 70 percent for degenerative joint disease of the right hip, status post total hip arthroplasty, the Veteran withdrew his claim.

2. Prior to the promulgation of a decision on the issue of entitlement to a rating in excess of 30 percent for degenerative joint disease of the right knee, status post meniscectomy, the Veteran withdrew his claim. 

3. Prior to the promulgation of a decision on the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, status post meniscectomy, with instability, the Veteran withdrew his claim. 

4. The evidence establishes that the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of entitlement to a rating in excess of 70 percent for degenerative joint disease of the right hip, status post total hip arthroplasty, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the issue of entitlement to a rating in excess of 30 percent for degenerative joint disease of the right knee, status post meniscectomy, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, status post meniscectomy, with instability, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

4. The criteria for a TDIU have been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017). 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204 (c) (2017). 

On February 14, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of an increased rating for the right hip, degenerative joint disease of the right knee and instability of the right knee.  Hence, there remains no allegation of errors of fact or law for appellate consideration on those issues. 

 Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and as such, those issues are dismissed.


TDIU
Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds that the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background and Analysis

The Veteran asserts that he is unemployable as a direct result of his right hip and right knee disabilities.  Specifically, the Veteran contends that he is unable to obtain or maintain employment due to his inability to perform both physical and sedentary work.  

As an initial matter, the Veteran is in receipt of service connection for degenerative joint disease of the right hip, status post total hip arthroplasty, evaluated as 70 percent disabling; total right knee arthroplasty with prosthesis replacement, evaluated as 30 percent disabling; degenerative joint disease of the right knee, status post meniscectomy, evaluated as 10 percent disabling; degenerative joint disease of the right knee, status post meniscectomy with instability, evaluated as 10 percent disabling; and cutaneous scar of the right hip, evaluated as noncompensable.  The Veteran has a combined disability evaluation of 80 percent and thereby meets the schedular requirements of 38 C.F.R. § 4.16. 

After separating from the military, the Veteran worked as a corrections officer for several years.  Following this, in 1999, the Veteran began working for the city and later became a firefighter in 2003.  The Veteran served as a firefighter for three and a half years until losing his job due to downsizing and his progressively deteriorating hip disability.  After losing his job, the Veteran received his associate's degree in the hopes of returning to the firefighting industry.  In 2008, the Veteran underwent a right hip replacement surgery.  Following this, the Veteran was unable to return to firefighting due to his hip and went to work as a manager at an auto parts store for several years.  However, the Veteran's right hip disability continued to worsen and, in February 2011, the Veteran had another hip surgery.  Additionally, the Veteran underwent right knee replacement surgery in 2016.  

The Veteran was ultimately unable to continue working due to his right hip and right knee disabilities.  The Veteran was unable to keep up with the physical and mental demands of his job as a manager at the auto parts store and was forced to take a leave of absence.  In September 2016, the Veteran's employer stated that the Veteran's leave would exceed the company's leave of absence policy and he would therefore be separated effective September 2016. 

In April 2011, the Veteran underwent a VA joints (hip and knee) examination.  The examiner noted that the Veteran was unable to stand for more than a few minutes, could not walk more than 25 yards, could not kneel or squat, climb a ladder, always used a cane and knee brace, and limped to keep weight off of his right leg. The examination noted that the Veteran had mild medial/lateral instability and mild weakness.  The examination report noted that the Veteran was not currently employed and hadn't been for the last 2-5 years. 

The April 2011 examiner stated that the Veteran's right hip and right knee disabilities do not preclude sedentary employment that do not require standing more than a few minutes, walking more than 50 feet, climbing stairs or ladders, lifting or bending, kneeling or squatting, driving or operating machinery, and providing an ergonomically engineered work station with five minute micro-breaks for every fifteen minutes of keyboard activity.  Although, the examiner noted that the Veteran's service connected disabilities have significant effects on his usual occupation. 

In a July 2013 statement, the Veteran stated that he attempted to continue his higher education but was unable to as a result of the online format of the University.  The record does not reflect that the Veteran achieved any additional higher education to date. 

In August 2016, the Veteran underwent a hip examination.  The examiner stated that the Veteran's right hip disability does impact his ability to perform any type of occupational task.  The examiner specified that due to right hip pain, from aching to stabbing, the Veteran is unable to sit more than 10 minutes and stand more than 15 minutes at a time, despite using a cane and taking pain management medication twice a day.  The examiner also noted that the Veteran was unable to climb or descend stairs or ladders.  Ultimately, the examiner opined that the Veteran is no longer able to work standing and walking in an auto parts store due to his right hip disability.  However, the examiner stated that clerical, as well as sedentary, occupations are not limited or precluded as the Veteran was not currently taking pain medication that would result in side effects precluding such work. 

At his February 2017 Board hearing, the Veteran testified to the impact his service connected disabilities have on his employability.  The Veteran stated that he is unable to perform sedentary employment as the job descriptions almost always include a requirement to lift a certain amount of weight, which he is unable to do. 

In July 2017, the Veteran underwent another VA hip examination.  The examiner stated that the Veteran does have functional loss/impairment due to his right hip disability and noted that the Veteran is unable to walk more than 50 yards at a time, unable to stand more than 15 minutes, unable to climb stairs and ladders, unable to perform squats, unable to lift from the waist, unable to run or job, unable to wash a car, and unable to work as a trained fire fighter in any capacity.  The examiner noted that the Veteran has pain on all ranges of motion and pain on weight bearing.  The examiner report stated that the Veteran has less movement than normal, weakened movement, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  Additionally, the examiner concluded that the Veteran is precluded from sedentary occupations, including clerical occupations, due to the side effects (drowsiness, light headedness, and slowed cerebration) of the pain medication the Veteran takes for his hip disability.  

In sum, affording the Veteran the benefit of all reasonable doubt, the Board finds that the evidence of record demonstrates that the Veteran's service-connected right hip and right knee disabilities are sufficiently severe to render him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Therefore, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and entitlement to a TDIU is warranted.  




 
ORDER

Entitlement to a rating in excess of 70 percent for degenerative joint disease of the right hip, status post total hip arthroplasty is dismissed.

Entitlement to a rating in excess of 30 percent for degenerative joint disease of the right knee, status post meniscectomy is dismissed.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, status post meniscectomy, with instability is dismissed.

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


